385 F.2d 419
C. Lockwood MARINE, Plaintiff-Appellant,v.OZARK AIR LINES, INC., Defendant-Appellee.
No. 16294.
United States Court of Appeals Seventh Circuit.
October 18, 1967.

Before CASTLE, KILEY, and CUMMINGS, Circuit Judges.
PER CURIAM.


1
This court having considered the record in this case transmitted by the district court to this court as well as the briefs filed by the respective parties herein, and having heard oral arguments in open court by counsel for said parties; and having considered the motion to dismiss this appeal filed by the defendant-appellee, the brief in support thereof, and the objections of the plaintiff-appellant thereto, which motion was on July 12, 1967, ordered taken with the case; and having taken the matter under advisement for decision, the court has conferred thereon and is now of the opinion that the order of the district court from which this appeal was taken is not a final appealable order.


2
It is therefore held and adjudged that the motion to dismiss this appeal is granted.


3
Wherefore the appeal is dismissed, and the cause is remanded to the district court.